Citation Nr: 0402243	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the right shoulder.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 RO decision which denied service connection 
for a cervical spine disorder, denied a compensable rating 
for residuals of a shell fragment wound of the right 
shoulder, and denied a compensable rating for bilateral 
hearing loss.  

The present Board decision addresses the issues of 
entitlement to compensable ratings for residuals of a shell 
fragment wound of the right shoulder and for bilateral 
hearing loss.  The issue of service connection for a cervical 
spine disorder is the subject of the remand at the end of the 
Board decision.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a shell 
fragment wound of the right shoulder are manifested by small 
superficial scars with retained foreign bodies, and such 
produce impairment equivalent to a painful scar.

2.  The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level I in the right ear and 
auditory acuity level II in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for residuals of a 
shell fragment wound of the right shoulder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2003).

2.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
November 1963 to September 1967.  He had combat service in 
Vietnam.  His service medical records show that he received 
fragment wounds of the right shoulder/upper arm area, as well 
as other areas of the body.  During service he was also noted 
to have some hearing loss.  Service medical records are 
negative for a cervical spine disorder.

In July 1972, the RO granted service connection for residuals 
of a shell fragment wound of the right shoulder and for 
bilateral hearing loss, assigning noncompensable (0 percent) 
ratings for both conditions.  

In June 1992, the veteran was given a VA examination, and 
among the findings were scars and metallic fragments (shown 
by X-ray) in the right shoulder area.

In December 2001, the veteran filed his current claims for 
compensable ratings for residuals of a shell fragment wound 
of the right shoulder and bilateral hearing loss, and for 
service connection for a cervical spine disorder.     

VA outpatient treatment records from 2001 to 2003, currently 
in the claims folder, refer to various ailments including 
hearing problems.

In April 2002, the veteran was given a VA medical 
examination.  It was noted that he had sustained multiple 
shrapnel wounds in combat in Vietnam.  On examination, there 
was a 6 centimeter transverse linear scar in the deltoid 
region of the right arm.  A 0.5 centimeter scar was distal to 
that and discolored, suggesting the presence of metal.  There 
was also a 1 centimeter posterior biceps scar which was 
linear.  Scars in other areas of the body were also noted.  
The examiner's impression was service-connected scars.  With 
regard to the cervical spine/neck, the examination noted 
tenderness over the cervical spine on palpation of the 
spinous processes from C3 to C7, as well as tenderness 
posteriorly and laterally on both sides.  The examiner said 
he was ordering cervical spine X-rays, but the claims folder 
does not contain a report of any such X-rays, nor does the 
examination report list a diagnosis for any cervical spine 
disorder.  

In December 2002, the veteran was given a VA audiological 
examination.  He reported that he had the greatest difficulty 
hearing when he was trying to understand someone who was 
speaking and not facing him.  He stated that he had noise 
exposure to artillery while he was in the military, and also 
some non-military noise exposure.  The examination indicated 
that the puretone decibel thresholds in the right ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 15, 15, 
40, and 90 decibels, respectively, with an average threshold 
of 40 decibels for these four frequencies.  Right ear speech 
discrimination, using the Maryland CNC Test, was 100 percent.  
The puretone decibel thresholds in the left ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 20, 25, 
95, and 95 decibels, respectively, with an average threshold 
of 59 decibels.  Left ear speech discrimination, using the 
Maryland CNC Test, was 96 percent.  Bilateral hearing loss 
was noted.  Tinnitus was also diagnosed (the veteran has 
since been granted service connection and a 10 percent rating 
for tinnitus).  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims for increased 
(compensable) ratings for residuals of a shell fragment wound 
of the right shoulder and for bilateral hearing loss.  
Relevant medical records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A.  Right shoulder

The veteran is currently assigned a noncompensable rating for 
residuals of a shell fragment wound of the right shoulder.

A 10 percent rating may be assigned for a superficial scar 
which is tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002)  The rating 
criteria for scars were recently revised, effective August 
30, 2002.  See 67 Fed.Reg. 49590 (2002); 38 C.F.R. § 4.118 
(2003).  Under the new rating criteria, a 10 percent rating 
is warranted for superficial scars which are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  
The new rating criteria for scars permit a higher rating of 
20 percent only where it is shown that there is a scar which 
is located in an area other than the head, face, or neck 
which is deep or which causes limited motion, and which 
covers an area or areas which exceeds 12 square inches (77 
square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2003).  Scars may also be evaluated based on any limitation 
of functioning of the part affected.  See old and new 
Diagnostic Code 7805.  

The veteran's most recent VA examination and other medical 
evidence show that he has scars in the deltoid region of his 
right shoulder/upper arm area which are approximately 6.0, 
1.0, and 0.5 centimeters in length.  There is no evidence 
that the scars are adherent to deeper tissue.  X-rays and 
clinical findings indicate there are retained foreign bodies 
in the soft tissues in the area.  The veteran apparently has 
some discomfort in the area of the right shoulder/upper arm 
wound scars.  

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
service-connected residuals of a shell fragment wound of the 
right shoulder area are manifested by small superficial scars 
with retained foreign bodies, and such produce impairment 
equivalent to a painful scar.  On this basis, the Board 
assigns an increased 10 percent rating under Code 7804 for 
residuals of a shell fragment wound of the right shoulder 
area.  The criteria for an even higher rating under the scar 
rating criteria are not met.  Limitation of motion or other 
functional impairment from the scars is not evident.  The 
medical evidence does not indicate that the shell fragment 
wound of the right shoulder involves muscle damage, and thus 
there is no basis for rating the condition as a muscle injury 
under a diagnostic code of 38 C.F.R. § 4.73.  

In sum, an increased rating to 10 percent, but no higher, is 
warranted for residuals of a shell fragment wound of the 
right shoulder.  

B. Bilateral hearing loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  This is the basic 
method for rating hearing loss.  38 C.F.R. § 4.85.

Another regulation, 38 C.F.R. § 4.86, provides for an 
alternative method of rating exceptional patterns of hearing 
impairment, as defined by the regulation.  This regulation 
provides:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

Recent examination findings do not meet the requirements for 
the special rating method of 38 C.F.R. § 4.86, and thus the 
veteran's bilateral hearing loss is to be rated under the 
previously mentioned basic rating method of 38 C.F.R. § 4.85.

The veteran's 2002 VA examination noted that the right ear 
decibel average (at the four frequencies of 1000, 2000, 3000, 
and 4000 Hertz) was 40, and speech discrimination was 100 
percent correct.  Under Table VI of 38 C.F.R. § 4.85, these 
results represent level I hearing in the right ear.  This VA 
examination noted the left ear decibel average (at the four 
frequencies) was 59, and speech discrimination was 96 
percent.  Under Table VI of 38 C.F.R. § 4.85, these results 
represent level II hearing in the left ear.  Entering Table 
VII of 38 C.F.R. § 4.85, with hearing level I in the right 
ear and hearing level II in the left ear, results in a 0 
percent rating for bilateral hearing loss under Diagnostic 
Code 6100.

The Board appreciates the difficulties which the veteran says 
he experiences because of his hearing loss.  However, 
according to the recent audiological test results, compared 
to the rating criteria, his bilateral hearing loss is 
noncompensable.  Lendenmann, supra.  The Board does not have 
the authority to assign, in the first instance, a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1), and given the circumstances of this case, there 
is no basis to refer the matter to designated VA officials 
for consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet.App. 377 (1996).  Extraschedular ratings under 
38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular rating standards.  Such 
factors for an extraschedular rating are not present in the 
instant case.

The weight of the evidence demonstrates that the veteran's 
bilateral hearing loss is noncompensable at this time.  As 
the preponderance of the evidence is against the claim for a 
compensable rating for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).    


ORDER

An increased rating of 10 percent for residuals of a shell 
fragment wound of the right shoulder is granted.

An increased rating for bilateral hearing loss is denied.


REMAND

The remaining issue on appeal is service connection for a 
cervical spine (neck) disorder.  The Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to this claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Since claiming service connection for a cervical spine 
disorder, the veteran has stated that X-rays at the Fort 
Myers VA Outpatient Clinic showed neck arthritis, and that a 
doctor at the VA Medical Center (VAMC) in Bay Pines told him 
his neck arthritis was due shrapnel from a service wound.  VA 
medical records currently in the claims folder do not contain 
this information.  The veteran was given a VA compensation 
examination in April 2002, and this describes some cervical 
spine signs and symptoms, yet it does not provide a diagnosis 
of any cervical spine disorder.  The examination report 
mentions that cervical spine X-rays had been ordered, but a 
related X-ray report is not in the claims folder.  The May 
2002 RO decision, which denied service connection for a 
cervical spine disorder, contains a recitation of supposed 
cervical spine X-ray findings, but the related medical record 
is not in the claims folder.  

In short, there has been inadequate development of evidence 
on this issue.  The duty to assist requires a further search 
for medical treatment records, as well as a new VA 
examination.  Accordingly, this issue is remanded to the RO 
for the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him for cervical 
spine (neck) problems since his release 
from active duty.  The RO should then 
obtain copies of the related medical 
records which are not already on file.  
This includes but is not limited to 
copies of all VA outpatient records 
concerning the cervical spine (including 
X-ray reports) from the Fort Myers VA 
Outpatient Clinic and the Bay Pines VAMC.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination with 
respect to his claim for service 
connection for a cervical spine disorder.  
The claims folder should be provided to 
and reviewed by the doctor.  A current 
cervical spine disorder should be 
diagnosed or ruled out.  If a current 
cervical spine disorder is diagnosed, the 
doctor should provide a medical opinion 
(after reviewing the historical records), 
with adequate rationale, as to the 
approximate date of onset and etiology of 
the disorder, including any relationship 
with events of the veteran's military 
service (including shell fragment wound 
residuals).

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a cervical 
spine disorder.  If the claim is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.


	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



